Case 19-12269-KBO   Doc 70-23   Filed 11/12/19   Page 1 of 2




                     EXHIBIT W
                              Case 19-12269-KBO   Doc 70-23   Filed 11/12/19   Page 2 of 2



Asset Coverage Test

                                    30-Jun-2019         Source:
         Production (boepd)              11,511         Daily production file; Net Boepd production as of 6/30/2019
         Multiple ($/boepd)              25,000
         Production Value           287,763,345
         Net Acres                       11,481         June 2019 monthly presentation delievered on 8/12/2019
         Multiple ($/acre)               15,000
         Acreage Value              172,215,000
   (a)   Total Asset Value          459,978,345
         Reported:                  504,900,000

   (b)   Total Debt                 472,441,403         Based on 6/30/2019 compliance certificate

(a) / (b) Asset Coverage                  0.97x
          Reported:                       1.07x
